 

 

Case 1:20-cv-10821- i
Shalom Law, PLLC” 105-13 Meiropaltar Avenue, Fores HIB NY 14375 ©> O82? Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Case Number: 1:20-cv10821-GHW

Date Filed: 12/30/2020
Plaintiff:
Lenny Molina
vs
Defendant:
Hornblower New York, LLC; Hornblower Group, Inc; and Hornblower Cruises and Events, LLC

STATE OF NEW YORK, COUNTY OF ALBANY
|, Kyle Mastrangelok, being duly sworn, depose and say that on 01/19/2021 at 12:30 PM I:

served the Hornblower Group, Inc. C/O New York State Department of State C/O New York State Secratary of State by delivering 2
true copies of the Civil Cover Sheet, Summons in a Civil Action and Complaint bearing index number and date of filing with the
date and hour of service endorsed thereon by me, to: Nancy Dougherty, Document Specialist 2 who stated they are authorized to
accept service on behalf of Hornblower Group, Inc. C/O New York State Department of State, ONE COMMERCE PLAZA , 99
WASHINGTON AVENUE, 6th Floor, Albany, NY 12231, two copies thereof were served and that at the time of making such service,
deponent paid said Secretary of State a fee of $40.00.

New guidelines for Service of Process with the New York State Secretary of State prevents hand-to-hand transfer with any
Document Specialist. Service was permitted by the Security Guard allowing access (by appointment only) and placing documents
on the counter. The Security Guard then provides a name only of the Document Specialist for affidavit. If this Process Server is
familiar with the Document Specialist, his/her description is provided. If Process Server is unable to obtain a description of the
Document Specialist, the name of the Document Specialist is provided, and the description is of the Security Guard only.

Description:
Gender: Female Race/Skin: White Age: 51-65 Yrs. Weight: Under 100 Lbs. Height: 5" 0" - 5° 3" Hair: Black Glasses:
Yes Other:

of,
tibstribed and Sworn to before me on ( / rool. -} f “byrF Mls Seca
" Weslo LZ CZ
Pima I FUGS
a L

 

 

Kyle , Mastrangelok
Job #: 1702549

 

Rosanna V Frias
Notary Public, State of New York
No. 01FR6167243
Qualified in Schenectady County JANUARY 22, 2021
Commission Expires May 29, 20

 

 
Case 1:20-cv-10821-GHW Document 16 Filed 02/08/21 Page 2 of 2

 

 
